Exhibit 15(b) [Letterhead of Ernst & Young Hong Kong] April 30, 2013 Securities and Exchange Commission treet, N.E. Washington, DC 20549 USA Item16-F to Form 20-F Dear Sir: We have read Item16-F of Form 20-F dated April30, 2013 of Asia Pacific Wire & Cable Corporation Limited and are in agreement with the statements contained in the first to fourth paragraphs of Item16-F therein. We have no basis to agree or disagree with other statements of the registrant contained therein. Ernst& Young Hong Kong SAR cc: Asia Pacific Wire & Cable Corporation Limited 1
